Citation Nr: 9926411	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98 - 07 446	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center, Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a wheelchair at Department of Veterans Affairs 
expense due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the VA 
Medical Center (VAMC), Milwaukee, Wisconsin, which denied 
entitlement to a wheelchair at VA expense due to the 
veteran's service-connected disabilities of the left lower 
extremity.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
VAMC, Milwaukee.  

2.  A determination as to whether the veteran needs a 
wheelchair, is a medical question.


CONCLUSION OF LAW

The medical question, as to whether a wheelchair should be 
provided for the veteran, is beyond the Board's jurisdiction; 
the appeal is dismissed. 38 C.F.R. § 20.101(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Statement of the Case (SOC) makes 
reference to the provisions of 38 C.F.R. § 17.115 as 
controlling in this issue. However, effective May 13, 1996, 
various amendments were made to the medical regulations in 38 
C.F.R. Part 17. 61 Fed. Reg. 21,964 (May 13, 1996).  The 
provision cited above was redesignated, without change in 
language, as 38 C.F.R. § 17.150. As noted in the summary 
describing the changes in the Federal Register, the 
redesignation constituted a nonsubstantive change for clarity 
and accuracy. Since the redesignation constituted a 
nonsubstantive change, the Board will only reference 38 
C.F.R. § 17.150. Furthermore, based on the foregoing, the 
Board finds that to the extent that the veteran's claim may 
have been adjudicated without consideration of the revised 
regulation, the veteran has not been prejudiced. See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service connection is in effect for postoperative residuals 
of a gunshot wound of the left knee with osteoarthritis and a 
total knee replacement, currently evaluated as 30 percent 
disabling; and for residuals of a gunshot wound of the left 
thigh, currently evaluated as 20 percent disabling.  The 
appellant's combined service-connected disability rating is 
40 percent.  

The record shows that in February 1997, the veteran claimed 
entitlement to a wheelchair at VA expense due to his service-
connected disabilities of the left lower extremity.  In 
support of his claim, he submitted a January 1997 letter from 
Sean P. Keane, M.D., a private orthopedist, which stated, in 
pertinent part, that while the veteran was physically very 
well able to work at a desk job, the use of a wheelchair 
during working hours would certainly reduce stress on his 
left knee very significantly and would postpone the day when 
he would need revision replacement [sic] of the knee joint, 
perhaps until after his retirement.

VA outpatient treatment records, dated in February 1997, show 
that the veteran requested that he be provided a wheelchair 
for his use while working because of pain caused by his 
service-connected disabilities of the left lower extremity.  
After reviewing the January 1997 letter from the veteran's 
private physician and examining the veteran, a VA physician 
noted the veteran's request for a wheelchair, and a 
consultation in the Prosthetics clinic was scheduled.  He 
further indicated that there were no other medical issues.  
The examining VA physician subsequently completed a Request 
for Prosthetic Services (VA Form 10-2131), dated in February 
1997, requesting provision of a wheelchair to the veteran due 
to a left total knee replacement and degenerative joint 
disease.  

A report from the VA Physical Therapy Clinic, dated in March 
1997, noted that the veteran had been referred to that clinic 
for evaluation of his need for a wheelchair, and cited his 
history of postoperative residuals of a gunshot wound of the 
left knee with osteoarthritis and a total knee replacement, 
and residuals of a gunshot wound of the left thigh.  The 
veteran stated that he would use the wheelchair to provide 
increased mobility at his office, to do the filing, and to 
avoid frequently getting up and down.  Examination disclosed 
that the veteran was able to ambulate for one thousand feet 
with a cane before encountering significantly increased pain; 
that he had a full range of motion of all extremities; and 
that he could transfer from sitting to standing without 
mobility.  The therapist recommended to the veteran that a 
chair with rollers which was adjustable in height would be 
more appropriate that a wheelchair, and recommended that he 
guard his left knee by leaving it extended when he went from 
sitting to standing or changed positions.  The therapist 
offered the opinion that the veteran did not have medical 
justification or need for a wheelchair.  She further stated 
that she had discussed her findings and medical opinion with 
the veteran's private orthopedist and his VA physician, and 
that both felt that her recommendations were appropriate.  

In September 1997, the Major Medical Equipment Committee at 
the VA Medical Center reviewed the veteran's chart, as well 
as the report of his evaluation in the physical therapy 
clinic showing that the veteran did not have medical 
justification for a wheelchair, and discussed the details 
with the examining physical therapist.  In particular, it was 
found that the veteran could walk with a cane for more than 
one thousand feet without signs of pain or fatigue.  It was 
noted that the examining physical therapist had reviewed her 
findings and recommendations with the veteran's private 
orthopedist and his VA physician, and that both agreed with 
her decision.  On that basis, the Major Medical Equipment 
Committee, which consisted of a physician, a physical 
therapist, an occupational therapist, and a prosthetics 
representative, concurred with the findings and 
recommendations, and determined that there was no medical 
justification for the provision of a wheelchair to the 
veteran at VA expense.  Accordingly, the claim of entitlement 
to a wheelchair at VA expense due to the veteran's service-
connected disabilities of the left lower extremity was 
denied.

The veteran was informed of that determination, and initiated 
the instant appeal.  

Analysis

Pertinent regulations provide that prosthetic, therapeutic 
and rehabilitative devices may be purchased, made or repaired 
for any veteran upon a determination of feasibility and 
medical need. 38 C.F.R. § 17.150. Thus, whether he is 
entitled to payment for a wheelchair as part of VA care, 
depends on a determination of medical need. This raises the 
threshold question of whether the Board has jurisdiction to 
review the VAMC's decision.

Generally, the Board has appellate jurisdiction to review 
questions of law and fact involved in decisions concerning VA 
benefits. 38 U.S.C.A. §§ 511, 7104 (West 1991); 38 C.F.R. § 
20.101(a) (1997). This, however, does not encompass 
jurisdiction over medical determinations of the Veterans 
Health Administration (which includes VAMCs). 38 C.F.R. § 
20.101(b) (1997). With regard to VAMC determinations, the 
Board does have authority to review questions of basic 
eligibility for outpatient care or appliances, but the case 
at hand does not involve that area, inasmuch as the veteran's 
basic eligibility is acknowledged. Id. Medical 
determinations, such as the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's jurisdiction; typical examples of such issues are 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an attending 
physician may be faced. Id.

The veteran's claim for payment of a wheelchair, was denied 
after a VA physical therapist, in March 1997 found that it 
was not medically justified, and that there was no medical 
need.  This decision was affirmed in September 1997 by the 
Major Medical Equipment Committee, which consisted of a 
physician, a physical therapist, an occupational therapist, 
and a prosthetics representative which determined that there 
was no medical justification for the provision of a 
wheelchair to the veteran at VA expense. While the Board 
acknowledges the severity of the veteran's service- connected 
disabilities, it notes that such medical determinations have 
been specifically excluded from the jurisdiction of the 
Board. Under these circumstances, the appeal must be 
dismissed.


ORDER

The appeal is dismissed for lack of jurisdiction over the 
subject matter.


		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals



 

